Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              DETAILED ACTION
             Status of claims; claims 1-14 are pending.
 			   Foreign priority
Acknowledgment is made of applicant's claim for foreign priority based on applications KOREA 10-2017-0124934 filed 9/27/2012; the certified copy thereof has been in the file. This application is a 371 of PCT/KR2018/011420 filed 9/27/2018. 
                                                IDS 
The references cited in the information disclosure statement (IDS) filed 6/12/2020 and the IDS filed 3/26/2020 have been considered by Examiner.    
                Election/Restriction
Applicant's election (filed 4/14/2022) without traverse of Group I, claims 1-8  is acknowledged. Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-8 are under examination.

           Objection to specification
      The specification is objected to because, at page 24, line 4, “ROS” should be spelled out in full for the first instance of use.

                                                  Objection to drawing 
The drawings filed 3/2/62020 are objected to under 37 CFR 1.83(a) because, in Figure 10C,  the unit for “Elastic modulus” lacks. In addition, in Figure 19, the meaning of “DAPI” needs to be clarified because instant specification does not provide the corresponding description for said “DAPI”. Applicant may wish to either amend the figure 19 or amend the specification to indicate to what the “DAPI” refers in order to overcome this objection. 
The drawings indicated above are objected to under 37 CFR 1.83(a).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 


            35 USC §103(a) Rejection		
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
         (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

[1] Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over US20170216498 (‘498).
          ‘498 teaches a composite construct comprising the first bio-ink composition that comprises the first bio-blocks each comprising a bridgeable polymer core material and cells  and the second-ink composition comprising the second bio-blocks each comprising a bridgeable polymer core material and cells such as mesenchymal stem cell (MSC) (see [0055], lines 1-26; and Figures 1E and 1F, ‘498 ) for implantation in vivo ([0386]-[0387]; and [0437], lines 13-15 ‘498). The cross-linking the biodegradable polymers of the bio-block forms hydrogel ([0238], lines 9-10, ‘498) and thus the bio-block comprises a hydrogel ([0220], lines 5-6, ‘498). The teaching of ‘498 is applied to instant limitation “a first hydrogel block containing cells to be implanted in vivo” and “a second hydrogel block” (claim 1).  The bio-block or ‘498 is made useful for 3D bio-printing ([0764], last two line). It is noted that instant blocks are also used for 3D  bio-printing evidenced by page 8, lines 4-7 of instant specification. 
Next, ‘498 teaches that the scaffold comprises the different biodegradable polymers supporting the bio-block to form multi-dimensional tissue structure ([0372], lines 17; and [0129], lines 1-6, ‘498), suggesting that the scaffold comprises the bio-block comprising said biodegradable polymers. The “multidimension” includes “three-dimension” (see [0106], ‘498). Since the bio-block comprises a “hydrogel” having hydrophilic polymers ([0220], lines 1-6, ‘498), the scaffold comprising the bio-block has the “hydrogel” characteristic. Thus, the teachings of ‘498 together is applied to instant limitation “a three-dimensional hydrogel scaffold” (claim 1).
            Provided that ‘498 does not expressly teaches the limitation “the first hydrogel block and the second hydrogel block are assembled together and have different bio-degradabilities” in claim 1, ‘498  however teaches that the rate of degradation of the biodegradable polymeric core is pre-determined, and that different biopolymers have different rates of degradation, and teaches that, to achieve a desirable overall, the composition comprising specific biodegradable polymers mixed at a pre-determined weight ratio is used ([0212], lines 5-11, ‘498). 
The bio-blocks which are constructed to enable precise cell distribution in multi-dimensional structures have different structures with different biodegradable polymeric material in addition to different type of cells loaded ([0129], lines 4-6, ‘498). Further, ‘498 has explained correlation between the “different biodegradable polymeric material” that has different degradation rates and the “different type of cells”. ‘498 teaches that the bio-blocks having higher cell numbers have faster shell degradation rates, whereas the bio-blocks having lower cell numbers had slower shell degradation rates (see [0681] and [0670], lines 4-15, ‘498) and that specifically, bio-blocks having cells with faster growth and proliferation rates had faster shell degradation rates ([0678], ‘498). The bio-blocks having higher cell numbers had faster shell degradation rates whereas the bio-blocks having lower cell numbers had slower shell degradation rates ([0681], ‘498). It is noted herein that the shell (that constitutes bio-block) is also termed “biodegradable polymeric shell material” encompassing collagen and alginate ([0030]; [0027], lines 3-9; and Figures 1A-1F, ‘498) and the shell of bio-block can be partially degraded during the culturing cells ([0035], lines 6-7, ‘498); i.e., the “bio-block” comprises polymeric shell material is biodegradable ([0029]-[0030], ‘498). This suggests that hydrogel bio-block of ‘498 is biodegradable.
             It would have been prima facie obvious for one  of ordinary skill in the art before the effective filing date of the claimed invention to use the bio-blocks comprising biodegradable polymers that have the different degradation rates to achieve desired cell proliferation rate (see above discussion) wherein the degradation rates can be measured and monitored ([0674] and Table 4, ‘498). From the teachings of ‘498, one skilled in the art would have readily known that the constructed composite comprising the bio-blocks (‘498) having the biodegradable polymers and loaded cells is useful for being used as artificial bone and cartilage for in vivo implantation.  
Moreover, the bio-blocks (‘498) offers advantages: the types and number of the cells in the bio-block can be controlled, and the degradation rate of the bridgeable polymer material in the bio-blocks can also be controllable thereby especially suitable for tissue engineering ([0431], last 3 lines, ‘498). Thus, one skilled in the art would have readily assembled the first and the second bio-blocks each comprising bridgeable polymers with the different degradation rates in order to optimize cell growth rates for desired in vivo implantation with reasonable expectation of success. 
	Therefore, the teachings of ‘498 as a whole renders claim 1 prima facie obvious. 

 	The following discusses the obviousness of claims 2-7.
Regarding claim 2, ‘498 teaches that the biodegradable polymeric core and shell material in the bio-block has microchannels allowing for exchange of materials such as nutrients between the interior and exterior of the bio-block ([0058]; and [0270], lines ) wherein the “bio-block having microchannel” reads on instant “…block has a hole” in claim 2. It is noted that the term “has” (before “a hole”) is constructed as “comprise” which is an open-ended and does not exclude additional, unrecited elements such as more than one hole in this case, and wherein the “microchannel” is constructed an obvious variation of the instant “hole”. The specification at page 4, lines 2-3 defines the term ‘hole” as a concave space or empty space. However, since this is a broad definition without any parameters, ‘498 reads claim 2.
Claim 3 is rejected because the first bio-block and the second bio-block taught by ‘498 (see above discussion) comprises the biodegradable polymeric shell  and/or core material which has the microchannels. 
Regarding claim 4 which recites “the hole is a space in which the first hydrogel block or second hydrogel block is assembled”, the term “hole” is construed to be  a “space” (in first  or second block) which permits the second or first block to fit in for assembly therein. ‘498 discloses that first bio-block comprising a core and a shell and second bio-block comprising a core and a shell ([0055], lines 8, 10, 12-13 and 17, ‘498). Further, ‘498 has shown an exemplary bio-blocks’ structure in which 2nd shell and 2nd core (i.e., 2nd bio-block) surround the 1st shell and 1st core (i.e., 1st bio-block) (see Figure 1F of ‘498). Thus, it is necessary that, prior to assembly of the 1st bio-block, the 2nd bio-block should have a “space” (a “hole”) to allow the 1st bio-block to be fitted/assembled in. Thus, ‘498 renders claim 4 prima facie obvious. 
	Regarding claims 5 and 6, ‘498 teaches the bio-block core comprises a pharmaceutically active agent encompassing growth factor (claim 5) such as insulin, IGF-1,  EGF and FGF (claim 6) (see [0040], lines 1-9; and [0265], lines 5-9 and 16-20, ‘498).  
Regarding claim 7, ‘498 teaches a ring-shaped structure formed by bio-blocks (see [0079], lines 8-10; and Figure 16E, ‘498); the ring shape shown in the figure 16 is analogous to instant “donut shape” (claim 7) which encompasses round donut shape. 

[2] Claim 8 is rejected under 35 U.S.C. 103 as being obvious over US20170216498 (‘498) as applied to claim 1 from which claim 8 depends, and further in view of Zhang et al. (Nature Materials (2016) 15, 669-678).
	The teaching of claim 1 by ‘498 has been set forth above.
	‘498 does not expressly teaches that the block is formed in a lattice shape (claim 8).
	Zhang teaches hydrolytically degradable scaffold lattice which can facilitate cell seeding and enable formation of tissue in a desired plane (p.672, left col., last para to  right col., line 4).  Though Zhang uses angiochip as the scaffold for mechanically supporting the assembly of cells such as parenchymal cells which allows intercellular crosstalk and extravasation of monocytes and endothelial cells on biomolecular stimulation  (abstract, lines 1-2 and 5-6, Zhang). Further, Zhang teaches the benefit that, through te use of parenchymal “lattice”, the scaffold mechanical properties of scaffold (a chip)  can be fine-tuned and tailored for tissue implantation application (p.673, left col., 2nd para; and p.677 left col., lines 1-6, Zhang), which is the common subject matter of ‘498 (see above corresponding discussion). This is not only because ‘498 bio-block based composite/composition is useful or the implantation but also because ‘498 also concerns improved mechanical properties of shell component of the bio-block (see [0237]-[0238], ‘498).
	Accordingly, ‘498 has taught that the bio-blocs based artificial tissue can be useful to prepare an microarray or chip of cells which are useful for drug screening and discovery ([0441],  lines 1-4, ‘498). Similar to the chip (scaffold) comprising parenchymal cells and endothelial cells in Zhang,  the composite (‘498) comprising the bio-block has the endothelial cell layer wherein the biocompatible material in said layer is in a hydrogel state ([0064], lines 7-10, ‘498); also, the “cells” of the bio-block of ‘498 also encompass the parenchymal cell ([0509], line 9, ‘498). Thus, the chip of cells (‘498) are the common subject of angiochip as scaffold (Zhang).  Furthermore, like Zhang’s scaffold, the biodegradable polymeric shell of bio-block of ‘498 also provides mechanical support to the cells in addition to providing nutrients and space to the cells (see [0230], lines 12-16, ‘498). These together suggest that the teachings of ‘498 are in the same field endeavor as Zhang.  
It would have been prima facie obvious for one  of ordinary skill in the art before the effective filing date of the claimed invention to modify the bio-block (‘498) to have lattice shape/structure in order to facilitate cell seeding (Zhang) so as to enable seed cells to grow inside the scaffold ([0729], lines 12-13, ‘498) for implantation in a subject of the artificial tissues such as artificial bone/cartilage with complete structures and functions ([0385] and [0389], ‘498) with reasonable expectation of success. 
	Therefore, the combination of references’ teachings render claim 8 prima facie obvious. 

                                            Conclusion
	    No claims are allowed.
                During the examination, US20150051148 (cited in IDS) which discloses a scaffold comprising a multi-compartment hydrogel and seed cells has also been reviewed. 

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, PH.D, whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /Samuel  W. Liu/
  Examiner, Art Unit 1656
  May 2, 2022 


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653